United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS          November 6, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                            No. 03-40441
                          Summary Calendar



                    SYDNEY KIRKLAND DUDLEY, SR.,

                                               Petitioner-Appellant,

                                versus

                    SUZANNE R. HASTINGS, Warden,

                                                Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 5:02-CV-51
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

          Sydney Kirkland Dudley, Sr., federal prisoner #05789-051,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas   corpus   petition,   which   challenged,   inter    alia,     his

conviction for engaging in a continuing criminal enterprise (“CCE”)

in violation of 21 U.S.C. § 848.         Dudley argues that his CCE

conviction was invalid under Richardson v. United States, 526 U.S.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
813 (1999), and that, if 28 U.S.C. § 2241 relief is not available,

the district court should have recharacterized his petition as a 28

U.S.C. § 2255 motion and transferred the motion to the sentencing

court in the Western District of Texas.             His remaining arguments

have been abandoned on appeal.        See Cinel v. Connick, 15 F.3d 1338,

1345 (5th Cir. 1994); Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).

           Although Dudley could proceed under 28 U.S.C. § 2241 if

he demonstrated that 28 U.S.C. § 2255 relief was “inadequate or

ineffective” under the latter statute’s “savings clause,” he has

failed to make such a showing. See Reyes-Requena v. United States,

243 F.3d 893, 904 (5th Cir. 2001); Jeffers v. Chandler, 253 F.3d
827, 829-31 (5th Cir. 2001).           Moreover, as Dudley advised the

district court that he had previously filed a 28 U.S.C. § 2255

motion,   the   district     court   did   not    abuse   its   discretion   by

declining to transfer Dudley’s case to the Western District of

Texas.    See 28 U.S.C. §§ 1404, 1406; Caldwell v. Palmetto State

Sav.   Bank,    811 F.2d 916,    919   (5th    Cir.   1987);   28   U.S.C.

§§ 2244(b)(3)(A), 2255.

           AFFIRMED.




                                       2